DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 and 12/28/21 was filed after the mailing date of the Non-Final Rejection on 9/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 12/28/21 has been accepted and entered.  Accordingly, claims 1, 9-11, 16, and 19-22 have been amended.
Claims 1-22 are pending in this application. 
In view of the amendment filed 12/28/21, the previous rejection to claim 22 under 35 U.S.C. 101 has been withdrawn. 

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. More specifically, regarding claims 1, 11, and 21-22, Applicant argues that the combined teachings of Yang et al. and Bendlin et al. does not teach “determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data” because 1) Yang merely discusses the acquisition of various PUSCH resources and rules for transmitting . 
The combination of Yang et al. and Bendlin et al. teaches “determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data” as recited in claims.  First, Yang et al. teaches that UE determines a periodically allocated PUSCH resource (i.e., total amount of allocated resources), and UE performs a procedure for transmitting UCI when the UCI needs to be transmitted at a transmission timing of the first PUSCH (par [0114]; FIG. 9).  Further, Yang et al. determines amount of uplink data by teaching that when there is no normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the first PUSCH, and when there is a normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the normal PUSCH.  Although teaching that UE transmits UCI based on the allocated PUSCH resource and based on the determination of whether there is a normal PUSCH at the transmission timing of the first PUSCH as noted above, Yang et al. does not explicitly teach “determining a supported payload size for transmitting the UCI”.  Bendlin et al. teaches the resource allocation more specifically.  In paragraph [0032], Bendlin et al. teaches that UE determines the actual number of REs used for UCI transmission by a combination of semi-statically configured and dynamically signaled parameters (par [0032]).  Further, Bendlin et al. teaches that the actual number of REs used for UCI within an PUSCH allocation depends on the UL-SCH payload (i.e., amount of uplink data), the UCI payload, the PUSCH transmission bandwidth (i.e., total amount of allocated resources), the SRS configuration, and/or UCI-specific offset parameters (par [0032]).  Applicant argues that Bendlin et al does not teach the limitation because the mapping is done for maximize frequency diversity (page 9).  However, regardless of the alleged intended purpose of the mapping, it does not change the fact that Bendlin et al. teaches UE determining actual REs used for UCI based on determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data” as recited in claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0332577) and further in view of Bendlin et al. (U.S. Patent Application Publication No. 2018/0110041).

Regarding Claim 1, Yang et al. teaches A method for wireless communications by a user equipment (UE)(Yang et al. teaches a wireless communication systems, and method for transmitting wireless signals and an apparatus therefore (par [0001])), comprising: determining a total amount of allocated resources for transmitting both uplink data and uplink control information (UCI) in a physical uplink shared channel (PUSCH) transmission (Yang et al. teaches that UE acquire a periodically allocated PUSCH resource (par [0091][0114]; FIG. 9); reserved PUSCH refers to a pre-grant based PUSCH (par [0093]); when both UL-SCH data and UCI feedback exist, the UL-SCH data and UCI data can be multiplexed and simultaneously transmitted through the reserved PUSCH (par [0078][0079][0103]); a normal PUSCH instead of the reserved-PUSCH can be selected preferentially when the UCI PUSCH is determined (par [0104])); determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data (Yang et al. teaches that the procedure for transmitting the UCI includes a resource allocation procedure (par [0114]); UE determines a periodically allocated PUSCH resource (i.e., total amount of allocated resources), and UE performs a procedure for transmitting UCI when the UCI needs to be transmitted at a transmission timing of the first PUSCH (par [0114]; FIG. 9); determines amount of uplink data by teaching that when there is no normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the first PUSCH, and when there is a normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the normal PUSCH); and transmitting uplink data and UCI in the PUSCH, based on the total amount of allocated resources and the supported payload size (Yang et al. teaches that UE transmits the UCI (par [0114]; FIG. 9); when there is no normal PUSCH at the transmission riming of the first PUSCH, UCI is transmitted through the first PUSCH (par [0114]); when there is a normal PUSCH at the transmission timing of the first PUSCH, UCI is transmitted through the normal PUSCH (par [0114])). 
	Yang et al. teaches that the procedure for transmitting the UCI includes a resource allocation procedure, but is silent on the specifics of the resource allocation procedure.  Although it is obvious that determining the size of UCI involves subtracting the UL data size from the total amount of allocated resources, as the UCI is multiplexed with the UL data and transmitted in PUSCH, Yang et al. does not explicitly teach determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data.  However, Bendlin et al. teaches such a limitation more explicitly. 
	Bendlin et al. is directed to OFDMA-based multiplexing of uplink control information.  More specifically, Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032]).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang et al. so that the supported payload size for transmitting the UCI based on the total amount of allocated resources and an amount of uplink data, as taught by Bendlin et al.  The modification would have allowed the system to multiplex UCI and UL-SCH data while preserving most of the performance benefits of SC-FDMA and accommodating a vast array of different DMRS patterns (see Bendlin et al., par [0023]). 

Regarding Claim 2, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, and further, the references teach wherein the UCI comprises a type of channel state information (CSI) of a dynamic payload size (Bendlin et al. teaches that UE transmits channel state information reports that includes a CQI signal to inform eNB of the DL channel conditions it experiences (par [0020]); UE also transmits PMI/RI signals as part of the CSI to inform the eNB how to combine the transmission of a signal and that any of the possible combination of HARQ-ACK, SR, CQI, PMI, and RI signals is transmitted by a UE jointly with data information in the PUSCH (par [0020]), indicating that CSI is of a dynamic payload size).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 3, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, and further, the references teach wherein the supported payload size for transmitting the UCI is determined based on a payload size of the uplink data (Bendlin et al. teaches that the actual number of REs used for UCI within an PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, and further, the references teach wherein the amount of resources allocated for uplink data is conveyed via higher layer signaling, semi-static signaling, or lower layer signaling (Yang et al. teaches that UL transmission resources are configured by a pre-grant (par [0092]); pre-grant can be signaled through a PDCCH (par [0092]); the control information transmitted through the PDCCH is referred to as DCI (par [0042]); Bendlin et al. teaches that the number of ACK/NACK information carrying symbols depends on the UE higher layer configuration (par [0025])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, and further, the references teach wherein the supported payload size for transmitting the UCI is determined based on a number of resource blocks (RBs) or resource elements (REs) allocated for the uplink data (Yang et al. teaches that the control information and uplink data are mapped to resource block (FIGS. 5, 6); Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, and further, the references teach wherein the amount of resources allocated for uplink data is determined based on a signaled parameter (alpha) and the total number of RBs or REs allocated for the PUSCH (Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth, the SRS configuration, and/or UCI specific offset parameters (par [0032]); such parameters are dynamically signaled to the UE in the DCI (par [0032]); Yang et al. teaches that the control information and uplink .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 11, Yang et al. teaches An apparatus for wireless communications by a user equipment (UE)(Yang et al. teaches UE (FIG. 10)), comprising: means for determining a total amount of allocated resources for transmitting both uplink data and uplink control information (UCI) in a physical uplink shared channel (PUSCH) transmission (Yang et al. teaches that UE includes processor (FIG. 10); UE acquire a periodically allocated PUSCH resource (par [0091][0114]; FIG. 9); reserved PUSCH refers to a pre-grant based PUSCH (par [0093]); when both UL-SCH data and UCI feedback exist, the UL-SCH data and UCI data can be multiplexed and simultaneously transmitted through the reserved PUSCH (par [0078][0079][0103]); a normal PUSCH instead of the reserved-PUSCH can be selected preferentially when the UCI PUSCH is determined (par [0104])); means for determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data (Yang et al. teaches that the procedure for transmitting the UCI includes a resource allocation procedure (par [0114]); UE determines a periodically allocated PUSCH resource (i.e., total amount of allocated resources), and UE performs a procedure for transmitting UCI when the UCI needs to be transmitted at a transmission timing of the first PUSCH (par [0114]; FIG. 9); determines amount of uplink data by teaching that when there is no normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the first PUSCH, and when there is a normal PUSCH at the transmission timing of the first PUSCH (i.e., amount of uplink data), UCI is transmitted through the normal PUSCH); and means for transmitting uplink data and UCI in the PUSCH, based on the total amount of allocated resources and the supported payload size (Yang et al. teaches that UE transmits the UCI (par [0114]; FIG. 9); when there is no normal PUSCH at the transmission riming of the first PUSCH, UCI is transmitted through the first PUSCH (par [0114]); when there is a normal . 
	Yang et al. teaches that the procedure for transmitting the UCI includes a resource allocation procedure, but is silent on the specifics of the resource allocation procedure.  Although it is obvious that determining the size of UCI involves subtracting the UL data size from the total amount of allocated resources, as the UCI is multiplexed with the UL data and transmitted in PUSCH, Yang et al. does not explicitly teach means for determining a supported payload size for transmitting the UCI based, at least in part, on the total amount of allocated resources and an amount of uplink data.  However, Bendlin et al. teaches such a limitation more explicitly. 
	Bendlin et al. is directed to OFDMA-based multiplexing of uplink control information.  More specifically, Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yang et al. so that the supported payload size for transmitting the UCI based on the total amount of allocated resources and an amount of uplink data, as taught by Bendlin et al.  The modification would have allowed the system to multiplex UCI and UL-SCH data while preserving most of the performance benefits of SC-FDMA and accommodating a vast array of different DMRS patterns (see Bendlin et al., par [0023]). 

Regarding Claims 12-15 and 17, Claims 12-15 and 17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2-5 and 7.   Therefore, claims 12-15 and 17 are also rejected for similar reasons set forth in claims 2-5 and 7.
	
Regarding Claims 21 and 22, Claims 21 and 22 are directed to apparatus/computer medium claim and they do not teach or further define over the limitations recited in claims 1 and 11.   Therefore, claims 21 and 22 are also rejected for similar reasons set forth in claims 1 and 11.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0332577), Bendlin et al. (U.S. Patent Application Publication No. 2018/0110041), and further in view of Heo et al. (U.S. Patent Application Publication No. 2008/0153425).

Regarding Claim 6, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 5, and further, the references teach wherein determining the supported payload size for transmitting the UCI comprises: determining a number of REs or RBs available for transmitting the UCI by subtracting the number of RBs or REs allocated for uplink data from a number of REs or RBs allocated for the PUSCH (Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032])); and determining a number of UCI bits that can be transmitted in the PUSCH based on the number of REs or RBs available for transmitting the UCI and a coding rate of the PUSCH (Bendlin et al. teaches that the actual number of REs used for UCI within a PUSCH allocation depends on the UL-SCH payload, the UCI payload, the PUSCH transmission bandwidth (par [0032]); Yang et al. teaches that the control information and uplink data are mapped to resource block (FIGS. 5, 6); UCI bit is determined (Table 4); UCI includes at least one of CQI/PMI, HARQ ACK/NACK and RI, and that the number of REs for transmission of each of CQI/PMI, ACK/NACK and RI is dependent upon MCS and offset values assigned for PUSCH transmission (par [0079]); the offset values allow different coding rates according to control information (par [0079])).  
	By teaching that the actual number of REs used for UCI depends on UL-SCH payload and the PUSCH bandwidth, it is obvious that the number of REs is determined by subtracting the number of REs allocated for uplink data from the number of REs allocated for the PUSCH, the references do not explicitly teach wherein determining the supported payload size for transmitting the UCI comprises: determining a number of REs or RBs available for transmitting the UCI by subtracting the number of RBs or REs allocated for uplink data from a number of REs or RBs allocated for the PUSCH.  However, Heo et al. teaches such a limitation more explicitly. 
	Heo et al. is directed to method and apparatus for transmitting/receiving data and control information through an uplink in a wireless communication system.  More specifically, Heo et al. teaches that UE calculates the number of P symbols for the data channel by subtracting the number of control channel symbols from the number of all symbols according to scheduled resources (par [0055]; FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang et al. and Bendlin et al. so that the number of REs or RBs available for transmitting the UCI is determined by subtracting the number of RBs or REs allocated for uplink data from a number of REs or RBs allocated for the PUSCH, as taught by Heo et al.  The modification would have allowed the system to control the quantity of resources used in a control channel according to the data rate of a UE (see Heo et al., par [0015]). 

Regarding Claim 8, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, however, the references do not explicitly teach wherein the supported payload size for transmitting the UCI is determined by allocating PUSCH resources to uplink data before allocating PUSCH resources for UCI.  However, Heo et al. teaches such a limitation. 
	Heo et al. is directed to method and apparatus for transmitting/receiving data and control information through an uplink in a wireless communication system.  More specifically, Heo et al. teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang et al. and Bendlin et al. so that the supported payload size for transmitting the UCI is determined by allocating PUSCH resources to uplink data before allocating PUSCH resources for UCI, as taught by Heo et al.  The modification would have allowed the system to control the quantity of resources used in a control channel according to the data rate of a UE (see Heo et al., par [0015]). 

Regarding Claims 16 and 18, Claims 16 and 18 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 6 and 8.   Therefore, claims 16 and 18 are also rejected for similar reasons set forth in claims 6 and 8.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2018/0332577), Bendlin et al. (U.S. Patent Application Publication No. 2018/0110041), and further in view of Maattanen et al. (U.S. Patent Application Publication No. 2020/0099432).

Regarding Claim 9, the combined teachings of Yang et al. and Bendlin et al. teach The method of claim 1, however, the references do not explicitly teach wherein: the UCI comprises channel state information (C SI) reported according to at least one of a plurality of CSI report settings, wherein each CSI report setting is associated with a respective maximum payload.  Maattanen et al. teaches such limitations. 
	Maattanen et al. is directed to methods and apparatus relating to channel state information reporting in a wireless communication network.  More specifically, Maattanen et al. teaches wherein: the UCI comprises channel state information (C SI) reported according to at least one of a plurality of CSI report settings (Maattanen et al. teaches that the network node selects the appropriate channel state information reporting configuration from a plurality of possible channel state information reporting configurations (par [0092]); UE is configured with a plurality types of channel state information feedback setting (par [0110]; FIG. 8)), wherein each CSI report setting is associated with a respective maximum payload (Maattanen et al. teaches that the second type of CSI feedback comprises less data than the first type of CSI feedback (par [0110])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang et al. and Bendlin et al. so that the UCI comprises channel state information reported according to at least one of a plurality of CSI report settings and each CSI report setting has its own associated maximum payload, as taught by Maattanen et al.  The modification would have allowed the system to enable efficient handling of selecting CSI-RS resources for sending feedback (see Maattanen et al., par [0040]). 

Regarding Claim 10, the combined teachings of Yang et al., Bendlin et al., and Maattanen et al. teach The method of claim 9, and further, the references teach wherein, if multiple CSI reportings are triggered in one PUSCH reporting, then a maximum supported payload size for transmitting the UCI is determined based on a summation of the respective maximum payload associated with each of the CSI reportings triggered (Bendlin et al. teaches that UE transmits CSI reports that includes CQI, PMI/RI signals (par [0020]); any of possible combinations of HARQ-ACK, SR, CQI, PMI and RI signals is .  The motivation to combine these references is the same as that of claim 9. 

Regarding Claims 19-20, Claims 19-20 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 9-10.   Therefore, claims 19-20 are also rejected for similar reasons set forth in claims 9-10.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414